 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDCavalierOlds,Inc.andTom Farabaugh CompanyandGodardVonGunten Sales, Inc.andBurtGreenwald Chevrolet,Inc.andLyle Chevrolet Co.andMeech Pontiac, Inc.andSummit Buick, Inc.andWallaceOldsmobile,Inc.andProfessionalAutomobile Salesmen Union,Local 436, affiliatedwithOfficeandProfessionalEmployeesInternational Union,AFL-CIO. Cases 8-CA-5194,8-CA-5196. 8-CA-5197, 8-CA-5198. 8-CA-5199,8-CA-5200. 8-CA-5202, and 8-CA-5204September 18, 1969DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn June 17, 1969, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding,findingthattheRespondents hadengaged in and were engaging in certain unfair laborpracticesinviolationof the National LaborRelations Act, as amended, and recommending thattheRespondents cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiners Decision. Thereafter, theRespondents filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National- Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondents. Cavalier Olds,Inc., and Summit Buick, Inc., both of Akron, Ohio;Toni Farabaugh Company, Meech Pontiac, Inc.,and Burt Greenwald Chevrolet, Inc , of Barberton,Ohio; Lyle Chevrolet Co , and Wallace Oldsmobile,Inc..ofCuyahogaFalls,Ohio;andGodardVonGunten Sales. Inc., Tallmadge,Ohio, theirofficers,agents, successors. and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.TRIAL FXAMINER'S DECISIONSTATrMFNT OF IIIP CASFFANNIE M. Boyi.s, Trial Examiner. These consolidatedcases were tried before me at Akron, Ohio, on April I.1969. The complaint against each Respondent, issued onFebruary 5, 1969 pursuant to charges and amendedcharges filed on October 30, 1968, and January 22. 1969,alleged that it had violated Section 8(a)(5) and (1) of theNational Labor Relations Act by refusing to bargain withthe labor organization certified by the Board as thebargainingrepresentativeofitsemployees.EachRespondent filed an answer denying that it had engaged inthe unfair labor practice alleged. After the conclusion ofthe hearing counsel for the General Counsel filed a helpfulbriefCounsel for Respondents filed none.Upon the entire record, upon my observation of thesolewitness. and upon a consideration of the GeneralCounsel's brief. I make the followingFINDINGS OF FACTI.THr BUSINESS OF RFSPONDENTSAs alleged in the complaints and admitted in theanswers,eachRespondent is an Ohio corporation,engaged in Ohio in the retail sale of new and/or usedautomobiles Each annually, in the course and conduct ofitsbusiness operations, derives in excess of S500,000 ingross receipts from the retail sale of automobiles and eachannually receives at its place of business in Ohio, directlyfrom points outside the State, products valued in excess of$50,000. On the basis of these admitted facts, it is foundthat each Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein11.THP LABOR ORGANIZATION INVOI VEDProfessionalAutomobile Salesmen Association, hereincalled PASA, was certified by the Board as the collectivebargainingrepresentativeofeachofRespondents'employees in an appropriate bargaining unit at varioustimes in August, October or November 1967 1 find thatat all times material herein it was a labor organizationwithin the meaning of Section 2(5) of the Act.OnOctober9.1968,theBoardamended thecertification of PASA, in each of the representation casesinwhich that labor organization had been certified asrepresentativeof each of Respondents' employees, toreflect that ProfessionalAutomobile Salesmen Union,Local436,AffiliatedwithOfficeandProfessionalEmployees International Union. AFL-CIO. herein calledLocal 436, was a continuation of and successor to PASA.Ifind that Local 436 is now and has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.Exceptwherenecessaryhereinaftertodistinuishbetween PASA and Local 436, they will be treated as' oneand the same labor organization and will he referred to asthe Union11I.IIIIUNFAIR LABOR PR&CTiCESA The Issues PosedEach Respondent admits that it has refused to bargainand continues to refuse to bargain with the Union as the178NLRB No.79 CAVALIER OLDS, INC.491representativeof its employees in the appropriatebargaining unit consisting of the new and used carsalesmen, licensed by the State of Ohio and employed byeach Respondent. Each, however, defends its refusal onthe following grounds. It asserts that on June 3. 1968, thefirstdateonwhichRespondents are alleged in thecomplaint to have refused to bargain with PASA, PASAwas defunct and no longer existed as a labor organization.Itfurther asserts that the Board's later amendment ofcertifications on October 9, 1968 to reflect Local 436 asthebargaining representative of each of Respondents'employees is invalid and of no effect. It denies that Local436 is the collective-bargaining representative of theemployees of any of the Respondents here involved.The General Counsel, on the other hand, contends thatPASA and Local 436 are one and the same labororganization and that Respondent unlawfully refused tobargain with that labor organization when it was calledPASA as well as when it was called Local 436.The subsidiary facts pertinent to the issues thuspresented are now set forth.B. Events Leading to Amended Certification onOctober 9,19681.Early ineffectual attempts of PASA to affiliatewith OPEIU and have its certifications amendedPASA was certified as the bargaining representative of'the salesmen employed by Meech Pontiac, Inc., on August8, 1967, of those employed by Wallace Oldsmobile, Inc.on November 28, 1967 and of those employed by each oftheotherRespondents on October 26, 1967. EarlyattemptsofPASA to affiliate withOfficeandProfessional Employees Union, AFL-CIO, herein calledOPEIU, are described in detail in the Regional Director'sDecision and Order of April 24, 1968, dismissing petitionsby Local 436 to amend the certifications of PASA asbargainingrepresentativeofemployeesateachRespondent These facts arc briefly summarized below.As early as September or October 1967 there werediscussions at PASA membership meetings about thedesirability of affiliatingwith some international union.Upon the first occasion when a vote was taken as towhether PASA should affiliate with OPEIU. the proposalwas rejected.However, at another membership meetingheld on January 9, 1968. and called for the purpose ofvoting on the question of affiliation with OPEIU, amajority of those voting approved affiliation. Notice ofthismeeting, however, was given to members only byword of mouth or telenhone and only 40 to 50 out of atotal of 326 members attended the meeting. They votedunanimously by show of hands to affiliate ' PASA'sBusinessManagerKennethCiarcia. then applied toOPEIU for a local charter and PASA was issued acharter on January 22, 1968 as Local 436.As a result of questions arising as to the adequacy ofnotice to members and the conduct of the affiliation voteitself at the January 9 meeting. PASA's board of directorsdecided that a new affiliation vote should be taken. OnMarch 4. 1968, letters were mailed to all salesmen whohad signed PASA authorization cards, informing themthat a three part resolution would be voted upon by secret'The figure 326 was the total of all who had ever signed an authorizationcard for PASA in either the Cleveland or Akron areas. whether stillemployed in the industry or not The Respondents here involved arelocated in the greater Akron area.ballotonMarch 13, 1968. Part I of the resolutionprovided that PASA be dissolved and that members ofPASA become members of Local 436: Part II providedthatallBoard certificationsandpendingpetitions,togetherwithallassetsand liabilitiesofPASA betransferred to Local 436; and Part III provided thatPASA's constitution, bylaws and procedures be continuedby Local 436 and submitted to OPEIU for its approval.The balloting which followed was conducted by PASA'sBusiness Manager Ciarcia and other PASA officers Eachperson who appeared to vote at the appointed pollingplaces merely signed his name and address on a sheet ofpaperwithout indicatingwhat automobile dealer heworked for or, indeed, whether he worked as a salesmanat allHe was given a small sheet of paper on which hewas instructed to vote "yes" or "no." Only 18 persons,includingCiarcia (who was not employed by anyautomobile dealer) voted. All voted "yes" and this wasconstrued as a unanimous vote for affiliation.Following theMarch 13 balloting all assets of PASAwere transferred to Local 436. The same individuals whoheld offices with PASA, with the exception of one whoresigned from PASA, have continued as officers of Local436. The latter occupies the same offices and has the sametelephone number as that previously used by PASA.Following the affiliation vote, Local 436 filed with theRegionalDirectorof the Board petitions, in Cases8-AC-26 through 40. to have the certifications amended toreflect the change in name and affiliation. A hearing onthosepetitionswas held on March 29, 1968. TheRespondents in the consolidated cases before me are only8 of the 15 employers involved in Cases 8-AC-26 through40.A transcript of the hearing in the latter proceedingwas received in evidence at this hearing.On April 24, 1968, the Regional Director issued hisDecision and Order dismissing the petitions, finding onthe basis of the facts recited therein. greatly condensedhere, that a serious question existed concerning whetherthe affiliation of PASA with OPEIU truly reflected thewishes of a majority of the members of PASA or of theemployees in the units in which amendments of thecertification were sought2.Further attempts to perfect affiliation and havecertifications amendedAfterreceivingtheRegionalDirector'sApril24Decision, the Union, continuing to act through its sameofficials, took renewed steps to perfect the affiliation insuchamanner as it believed would result in anamendment of the certifications. These steps, which aresummarized below. are set forth in detail in the RegionalDirector'sDecision and Order amending certificationsissued on October 9, 1968, and received in evidence in thisproceedingA membership meeting, pursuant to letters of noticesent to approximately 139 individuals in the greater Akronarea in which all of Respondents are located, was held onJuly 9, 1968. At this meeting affiliation with OPEIU wasagain discussed. It was decided by those attending to holdanother meeting on July 30 to further discuss affiliationand to take a vote on the matter. Following another letterto the approximately 139 individuals, in which the purposeof the July 30 meeting was announced, a meeting was heldand a vote was taken. The balloting was conducted underthe supervision of a priest from a local Roman CatholicChurch. Each voter was required to sign a registrationsheet showing his name and the name of the automobile 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDagency for whom he worked. He was given a ballot onwhich was printed the question whether he wished "toaffiliatewiththeProfessionalAutomobileSalesmenUnion, Local 436, who is affiliated with the Office andProfessional Employees International Union, AFL-CIO"and was instructed to mark an "X" in either the "yes" or"no" box to express his preference. Of the 51 votes cast,49 voted for affiliationFollowing- this vote Local 436 again filed petitions toamend certifications.These petitions, inCasesNos.8-AC-55 through 64, involved each of the 8 Respondentshere involved and two other employers. A hearing onthese petitions was held on September 24, 1968 On thebasis of the evidence adduced at that hearing which is onlybrieflysummarized in the preceding paragraph, theRegional Director found that Local 436 "is. in reality, acontinuation of PASA which was certified in the originalrepresentation cases" and "is the successor of PASA asthe representative of the employees involved here." Heaccordinglygrantedthepetitionstoamend thecertificationsby substituting "ProfessionalAutomobileSalesmenUnion. Local 436, affiliated with Office andProfessional Employees International Union, AFL-CIO"for"ProfessionalAutomobile Salesmen Association" asthename of the Union certified as bargainingrepresentativeforthesalesmenworking for eachRespondent.Respondents and the two other employers affected bythe amended certifications, acting through their attorney,Edward C Kaminski, filed with the Board a request forreview of the Regional Director's Decision and Order. TheBoard, on November 7, 1968, denied the request forreview on the ground that it raised no substantial issueswarranting review. The Trial Examiner is accordinglybound by the Decision and Order of the Regional Directoramending the certifications.C. The RefusalsTo BargainOn January 26, 1968, Ken Ciarcia, business manager ofPASA (who continued in the same capacity with Local436), wrote each Respondent, on PASA's letterhead, thatmembers of PASA were signing membership cards forLocal 436, affiliated with OPEIU, but that this actionwouldnotdisturbthebargainingrelationshipwithRespondents established by the Board's certifications. Hepromised to forward copies of the Union's proposedagreement in the near future. He did, in person, delivercopiesoftheproposedcontracttoeachof theRespondents within 3 or 4 days thereafter.In a letter dated February 2, 1968, each Respondent.through its attorney, Kaminski, replied that PASA wasthecertifiedbargainingrepresentativeandthatRespondents would not recognize or bargain with Local436.On February 15, 1968, Ciarcia (this time on aletterhead of Local 436), wrote each Respondent thatPASA and Local 436 were "one and the same," andrequested a meeting to start negotiations on the proposedagreement.Kaminski, on behalf of each Respondent, replied by aletter toCiarcia dated February 20. He reiterated theposition stated by him in his February 2 letter andrequested that all future communications be sent to himas labor relations counsel for each of the Respondents -'Following the receipt of this letter,Ciarcta,as the Union'sbusinessmanager,filedwith the Regional Office of the Board refusal-to-bargainOn May 23 or 27, 1968, following the initial denial bythe Regional Director of PASA's petition to amend thecertifications,and after consulting counsel, Ciarcia, as"businessmanager" again wrote each Respondent (thistime on blank stationery), with a copy of his letter toKaminski, stating that PASA, "assisted by" Local 436,desired to meet with each Respondent for the purpose ofnegotiating an agreement.Kaminski,aslaborrelationscounselforeachRespondent, replied on June 3. 1968. He stated that heregarded Ciarcia's letters as efforts of Local 436 to goaround the Board's denial of the petitions to amend thecertifications"and assume the bargaining rights of thedefunct" PASA. He stated that each Respondent wouldaccordingly refuse the demand for bargaining made in theMay 23 and 27 letters.On October 19, 1968, following further steps to perfectaffiliation and the Board's amendment of the certificationson October 9 (which have been described in the precedingsection of this Decision), Business Representative Ciarciaagain wrote each Respondent, with a copy of the letter toKaminski, requesting a meeting with each Respondent,beforeOctober 29 if possible, for the purpose ofnegotiating an agreement with Local 436.Receiving no response to these letters, the Union filedrefusal-to-bargain charges with the Board on October 30,1968.On or about November 7, 1968, RespondentsCavalierOlds,Inc..LyleChevroletCo.andBurtGreenwaldChevrolet,Inc.,eachfiledapetition(8-RM-546, 8-RM-545 and 8-RM-547) with the RegionalDirector questioning the continued representative status oftheUnion among its employees and requesting theUnion's decertificationEach of these petitions wasdismissedon the ground that the refusal-to-bargaincharges filed against each Respondent on October 30 werestill pending.'On November 26, 1968, Kaminski, as counsel for eachof the Respondents, wrote the Regional Office of theBoard, explaining the position of each Respondent withrespect to the refusal-to-bargain charge which had beenfiled against it. He stated this position to be:It is the position of the Employers that they are notobligated to bargain with the Charging Party, PASULocal 436. The certified bargaining agent is the nowdefunctPASA and the Employers doubt that theCharging Party represents the majority of the salesmenworking for each Employer. The Employers maintainthat they are not obligated to bargain with PASU Local436.On behalf of the Respondents Cavalier Olds, Inc., LyleChevrolet Company and Burt Greenwald Chevrolet, Inc.,Kaminski wrote separate letters explaining that each hadcharges as well as petitions to amendthe certificationsOn advice of aBoard agent, however, he withdrew the charges and proceeded merely withthe petitions to amend the certifications.Thesepetitions,as already shown,were dismissedby theRegional Directoron April 24, 1968'The charges filed on October 30allegedthat eachRespondent hadrefused to bargain withLocal 436 sinceon or aboutOctober 22, 1968Amended chargeswere filed on January 22, 1969, alleging,inaddition,that each Respondent had refused to bargain withPASA on orabout June3,1968Because Sec10(b) of the statuteprecludes the issuance of acomplaint based on unfairlabor practicesoccurring more that 6 monthsbefore thefiling of a charge, the complaint does not encompassrefusals ofthe Respondents to bargain prior to June3, 1968. The allegedrefusals tobargain onJune 3,1968, being within 6 months of the original charge, arenot barred underSection 10(b)CooperThermometerCompany,160NLRB 1902,1915.KansasMilling CovNLRB B.185 F 2d 413, 415(C A 10) CAVALIER OLDS, INC.filed a decertification petition because of a doubt of theUnion's majority status based on the fact that none or lessthan a majority of its employees had attended the July 30.1968, meeting at which the last affiliation vote was taken.IfindnomeritinthesedefensesassertedbyRespondents. As already indicated, Local 436 is merely acontinuation of and successor to PASA Lach must betreated as one and the same labor organization. At theoutset, therefore,Respondent's contention that PASAbecame defunct when it made an ineffectual attempt inMarch 1968 to dissolie and transfer its affiliation andcertification to Local 436 must be rejected Respondentscannot have their cake and cat it too. If the "yes" voteson the three part resolution voted on be counted as validlyeffectingadissolutionofPASA, as Respondentsapparently contend, then they must also be considered asvalidly effecting the affiliation with Local 436 and thetransfer of the certifications to the latter UnionTheintention of the ollicers and members of PASA was clear.They were voting on whether their labor organizationcertified by the Board should deal with the employers as alocal of an international union, namely the OPEIU, orremain anindependentunion.The voter's choice was one"yes" or "no" vote on the entire resolution, not on anysingle part of the three part resolution. If their vote inMarch was ineffective, as the Board found, to accomplishavalidaffiliationwithand transferofPASA'scertification toLocal 436, it was also ineffective toaccomplish a dissolution of PASA.Within the 6 month period preceding the filing of theOctober 30, 1968 charges. the Union. while acting underthe name of PASA as well as actingunderthe name ofLocal 436, requested each Respondent to bargain with itand each Respondent refused and has continued to refuseto bargain. Since, as I have found, Local 436 is merely acontinuation and successor of PASA, both are to beregarded as one and the same labor organization and it isunnecessary for purposes of this proceeding, to determinewhether a refusal to bargain at any given time was withPASA or with Local 436. These refusals, 1 find, were inviolation of Section 8(a)(5) and (I) of the Act whether therequests were madein the nameofPASA "assisted by"Local 436, as were the May 23 and 27 requests, or in thename of Local 436, as were the October 19 requests.General Electric Company,173 NLRB No. 46Itwould be no defense to these refusals to bargain evenif a majority of the employees in the appropriate units nolongerdesiredtheUnion to represent them, for abargaining relationship once established must be given afairchance to succeed before the majority status maysuccessfully be challenged. All of these Respondents hadrefused to bargain with the Union within the certificationyear.As the Supreme Court ruled inRay Brooks v.N L R B .348 U.S. 96. even in the absence of employerunfair labor practices which might contribute to a loss ofthemajority,therenormallyisanirrebuttablcpresumption as to the Union's continuing majority statuswithin the certification year.' Here, each Respondent hadunlawfully refused to bargain with the Union during thecertification year anddimunitioninUnion support. if anyoccurred, must be attributed to Respondents' unfair laborpractices.To remedy these refusals to bargain, eachRespondent must now he required to bargain with theUnion.Franks Brothers Company v. N L.R.B.,321U.S702.'Moreover,even afterthe certiiication yearthe presumptionof majoritystatus continues and may be rebuttedonly by evidence furnishing aCON( LUSIONS OF LAW493IThe following employees of each Respondentconstitute separate appropriate bargaining units within themeaning of Section 9(b) of the Act.All new and used car salesmen, licensed by the State ofOhio, excluding office clerical employees, professionalemployees, irregular part-time salesmen, guards andsupervisors as defined in the Act2.The Union, whether acting in the name of PASA orinthe name of Local 436, has at all times since itscertifications in 1967 been the exclusive representative ofall the employees in the aforesaid units for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment and other terms and conditions ofemployment3By refusing on and after June 3, 1968. to bargaincollectively with the Union, each Respondent has engagedinand is engagingin anunfair labor practice within themeaning of Section 8(a) (5) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTtir.REMI DYIt having been found that each Respondent has engagedin an unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, my Recommended Order willrequire that each Respondent cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act Since the Union's certificationswere amended on October 9, 1968 to reflect that Local436 is the correct name of the bargaining representative ofthe salesmen of each Respondent, my RecommendedOrder will require that each Respondent, upon request,shall bargain with Local 436.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in these consolidated cases,and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is hereby ordered that eachof the Respondents, Cavalier Olds, Inc.. Tom 1-arabaughCompany,GodardVonGuntenSales.Inc ,BurtGreenywaldChevrolet, Inc , Lyle Chevrolet Co., MeechPontiac,Inc..SummitBuick,Inc.andWallaceOldsmobile, Inc.. their officers, agents, successors, andassigns, shall1.Cease and desist from.(a)Refusing to bargain with Professional AutomobileSalesmen Union. Local 436. Affiliated with Office andProfessional Employees International Union, AFL-CIO,as the exclusive bargaining representative of its employeesin the following appropriate unit:All new and used car salesmen, Licensed by the State ofOhio. excluding office clerical employees, professionalemployees, irregular part-time salesmen, guards andsupervisors as defined in the Act(b) In any like or related manner interfering with,restraining or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Actreasonable basis for doubt as to the continuing status, a type of evidencenotpresentedbyany of the Respondents here involvedCelaneseCorporation of America,95NLRB664,n'L R B v.Gulfmont HotelCompany,3621.2d 588 (C.A 5) 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action designed toeffectuate the purposes of the Act(a)Upon request, bargain collectively with the abovenamed Union as the exclusive representative of all theemployees in the unit described above concerning rates ofpay, wages, hours of employment and other conditions ofemployment and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at their respective dealerships copies of theattachednoticemarked "Appendix"' Copies of saidnotice, on forms provided by the Regional Director forRegion 8, shall, after being duly signed by an authorizedrepresentative of each Respondent, be posted immediatelyupon receipt thereof and be maintained by it thereafter for60 consecutive days in conspicuous places, including allplaces where, notices to employees are customarily posted.Reasonable steps shall be taken by each Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(c)Notify ' theRegionalDirector for Region 8. inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply with the termshereof.''In the event that this Recommended Order is adoptedby theBoard, thewords. "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of a TrialExaminer'in the notice In the furtherevent that the Board'sOrderisenforced by a decree of a United StatesCourt of Appeals.the words"aDecree oftheUnited States Court ofAppeals EnforcinganOrder"shallbe substitutedfor the words "aDecision and Order "'In the eventthat thisRecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting, within10 days fromthe date ofthisOrder,what steps Respondenthas takento comply herewithAPPENDIXNOTICE TO Ar_f.EMPLOY12ESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to eflectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-W'FWILL No-1 refuse to bargain collectively withProfessionalAutomobile Salesmen Union, Local 436,affiliatedwithOfficeandProfessionalEmployeesInternationalUnion,AFL-CIOasexclusiverepresentativeofour employees in the followingappropriate unitAll new and used car salesmen, licensed by the StateofOhio,excludingofficeclericalemployees,professional employees, irregular part-time salesmen,guards and supervisors as del'ined inthe Act.WE WILL, upon request, bargain collectively with theaforesaidunionand will embody any understandingreached in a signedagreement.WF WILI NOT by refusing to bargain with theaforesaid labor organization or in any like or relatedmannerinterfere with, restrain, or coerce employees inthe exercise of their rights under the National LaborRelations Act, as amended.(Employer)DatedBy(Representative)(Title)I his notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard's RegionalOffice, 1695 FederalOfficeBuilding,1240 East 9th Street, Cleveland, Ohio44199, Telephone 522-3715.